DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 8/30/21.

Election/Restrictions
At the instant, in view of the applicant’s arguments, the current election/restriction has been withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of claims 2, 6 and 7 (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 6 and 7 requires that the lock bolt comprises a plurality of protrusions disposed on sides of the bolt to extend into the bolt receiving aperture and retracted in response to the bolt being retracted. At the instant, the invention is indefinite.

    PNG
    media_image1.png
    499
    683
    media_image1.png
    Greyscale

As seen above, fig 7, the bolt comprises protrusions 1111 and 1112. Here is what os described:

    PNG
    media_image2.png
    391
    669
    media_image2.png
    Greyscale

As described, the protrusions are configured to are inserted into the receiving aperture and somehow, will retract in response to the bolt being retracted (the lock is unlocked). At the instant, the specification and the drawings fail to clearly describe and illustrate how the protrusions are movable. A broad interpretation will be given. Correction is required.

As to claims 6 and 7 requires the limitations of the protrusions on the bolt. However, claims 6 and 7 depend from claim 4; and claim 4 is drawn to a barn door strike assembly to receive a barn lock bolt. 
So, the claim is drawn just to the strike assembly or the strike assembly in combination with the bolt. At the instant, it appears that the strike assembly is intended to be used to receive the bolt. 
Therefore, in order to continue with the examination, claims 6 and 7 will not be examined since the limitation is not part of the strike assembly. Correction is required.


    PNG
    media_image3.png
    196
    640
    media_image3.png
    Greyscale

At the instant, the claim limitation is indefinite.
First, the limitation “main body contacting portion” has no antecedent of basis.
Second, the claim requires that the I-slide aperture is on the main body contacting portion and that receives the I-slide adjustment member therein to allow the adjustment member to slide.
Here is the invention:

    PNG
    media_image4.png
    828
    1693
    media_image4.png
    Greyscale

According to the specification, the I-slide aperture is 225 and the I-slide adjustment member is 224. As clearly shown, element 224 is a static member as an indentation on 
Also, without the connection between the connecting member 270 and the main body, the main body is not capable of performing the adjusting function claimed.
Furthermore, element 225 is not an I-slide aperture. As clearly shown in the drawing, element 224 is an indentation that creates a vertical channel and at each side of the indentation, the strike base comprises apertures 225.

Therefore, in order to continue with the examination:
Claim 13 will be interpreted as follows:
The barn door strike assembly of claim 5, wherein the main body is configured to be mounted on a main body contacting portion (221) on the strike base (220); 
wherein the strike base defines an indentation (224) on the main body contacting portion creating a channel with opposed apertures (225); and 
the assembly further comprises:
a connecting member and fastening means to connect the connecting member to the main body;
wherein the connecting member is configured to be received within the channel,

 connecting member slides up in a first vertical direction and slides down in a second vertical direction to allow the 
Claim 15 will be examined as follows:
The barn door strike assembly of claim 9, wherein the main body is configured to be mounted on a main body contacting portion (321) on the strike base (320); 
wherein the strike base defines an indentation (324) on the main body contacting portion creating a channel with opposed apertures (325); and 
the assembly further comprises:
a T-connecting member and fastening means to connect the T-connecting member to the main body;
wherein the T-connecting member is configured to be received within the channel,


T-connecting member slides up in a first vertical direction, slides down in a second vertical direction, slides left in a first horizontal direction, and slides right in a second horizontal direction to allow the main body to be adjusted in response to the barn door strike assembly being misaligned with the barn door lock bolt.
Correction is required.

As to claims 17-20, the claims dependency is wrong. The claims are drawn to a method. However, claim 11 is drawn to a barn door strike assembly. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 5, and 8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 1,873,528 to Anstine.

    PNG
    media_image5.png
    577
    1156
    media_image5.png
    Greyscale

Anstine discloses a door strike assembly capable of being used for a barn door and configured to receive a door lock bolt (at C).

The plate or strike base is configured to provide reinforcement to the main body.
The stop plate further comprises a door frame contacting portion (6) disposed perpendicularly away from a main body contacting portion. 

Claim(s) 1, 3-5, 8-10, and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 1,894,913 to Sadler.

    PNG
    media_image6.png
    602
    1510
    media_image6.png
    Greyscale

Sadler discloses a door strike assembly used on a “barn” door and configured to receive a door lock bolt (15).
The strike assembly (24) comprises a main body (34) that comprises a bolt receiving aperture (23) to receive the door lock bolt; and a plate or strike base or main body contacting portion (32, 33) that is connected to the main body and to a wall.
The plate or strike base is configured to provide reinforcement to the main body.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,873,528 to Anstine in view of US Pat No 1,894,913 to Sadler.
Anstine discloses that the strike assembly is combined with a handle set assembly (C) that comprises a handle and a lock with a bolt (not shown).
However, Anstine fails to positively describe that the combination is used to secure a sliding door.
Sadler teaches that it is well known in the art to provide a similar combination to secure a sliding door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the combination described by Anstine in a sliding door, as taught by Sadler, since a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  
Claim 2 (and for the future in view of applicant’s amendment to claims 6 and 7) is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,894,913 to Sadler in view of US Pat No 10,837,201 to Nicoara.
Sadler fails to disclose that the lock bolt comprises a plurality of protrusions disposed on sides of the bolt to extend into the bolt receiving aperture and retracted in response to the bolt being retracted. 

    PNG
    media_image7.png
    308
    1361
    media_image7.png
    Greyscale

Nicoara teaches that it is well known in the art to provide a lock bolt (320) with a plurality of protrusions (311, 311’) disposed on sides of the bolt to extend into the bolt receiving aperture and retracted in response to the bolt being retracted. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bolt described by Sadler with protrusions, as taught by Nicoara, in order to prevent displacement of the lock bolt out of the strike assembly.

Claims 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,894,913 to Sadler in view of US Pat No 2,678,843 to Steffan.
Sadler fails to disclose that the main body comprises a plate receiving member that is configured to receive at least one plate therein.

    PNG
    media_image8.png
    784
    1055
    media_image8.png
    Greyscale

Steffan teaches that it is well known in the art to provide a strike assembly that comprises a main body (12) with a plate receiving member (15) that is configured to receive a plate (24) therein for guiding a bolt into the main body.
Further, Steffan teaches that the main body comprises a guide ramp capable of guiding the plate into the receiving member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the main body described by Sadler with a plate receiving member/plate, as taught by Steffan, in order to guide the bolt into the main body.
Furthermore, it would be obvious to provide a guide ramp, as taught by Steffan, in order to guide the plate into the receiving member. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,894,913 to Sadler in view of US Pat No 2,678,843 to Steffan.
Sadler fails to disclose the use of a bolt securing member within the main body.

    PNG
    media_image9.png
    562
    1170
    media_image9.png
    Greyscale

Cullum teaches that it is well known in the art to provide a bolt securing member (15) located within a main body (10) of a strike assembly capable of resisting any movement of a door while a bolt is within the striker assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the main body described by Sadler with a bolt securing member, as taught by Cullum, in order to resisting any movement of the door while the bolt is within the striker assembly.

Allowable Subject Matter
Claims 13 and 15, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 11, 2021